EXAMINER’S COMMENT, AMENDMENT and REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS
Claims 20-23, 26, 29, 30, 33-36, 38 and 39 were examined on the merits. 
The U.S. Patent and Trademark Office – Patent Trial and Appeal Board (PTAB) rendered a Decision on 2/7/2022 that claims 20-23, 26, 29, 30, 33-36, 38 and 39 comply with the enablement requirement under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph.
In light of the above, claims 20-23, 26, 29, 30, 33-36, 38 and 39 have been examined on the merits in their full scope.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  The Amendment to the Specification filed 1/3/2012 did not provide the amendments to the Abstract on a separate page.  The amendments to the Abstract within the 1/3/2012 filing are reflected below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Abstract:
The Abstract is amended to read:  

The present invention refers to a cyclic process for the production of vanillin, including (a) adding a solution of ferulic acid or a salt thereof, to a solid structure containing immobilized microorganisms of the Actinomycetales group, (b) incubating the solid structure to carry out the biotransformation process, (c) recovering the solution obtained in step (b), and (d) repeating steps (a) to (c) by feeding a fresh solution of ferulic acid or a salt thereof.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
The U.S. Patent and Trademark Office – Patent Trial and Appeal Board (PTAB) rendered a Decision on 2/7/2022 that claims 20-23, 26, 29, 30, 33-36, 38 and 39 comply with the enablement requirement under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph.
Claims 20-23, 26, 29, 30, 33-36, 38 and 39 are directed to allowable methods.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CLAIMS ALLOWED

Claims 20-23, 26, 29, 30, 33-36, 38 and 39 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.D.P./ 

Paul D. Pyla
Examiner, Art Unit 1653



/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653